Citation Nr: 0818852	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-11 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 20 percent for a left 
knee disability, status post anterior cruciate ligament tear 
postoperative arthroscopic repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 




INTRODUCTION

The veteran had active military service from November 1977 to 
December 1980.  He also later served in the Army Reserves 
from June 1984 to April 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.

In his May 2003 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board - also referred to as a "travel 
Board" hearing.  VA scheduled a hearing for January 2006, but 
he did not appear for it and did not explain or justify his 
absence or request to reschedule the hearing.  So the Board 
deems his hearing request withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).

Also, in a May 2005 decision, the RO granted a temporary 100 
percent rating for the veteran's left knee disability 
retroactively effective from September 17, 2001 to October 
31, 2001, for a period of convalescence following 
arthroscopic surgery on this knee.  See 38 C.F.R. § 4.30 
(2007) ("paragraph 30").  The prior 20 percent rating resumed 
as of November 1, 2001.  Since, however, there is a 
substantial time period both prior to and since that 
temporary total disability rating for which a higher rating 
is still available, he still has a pending appeal concerning 
this.  See generally AB. v. Brown, 6 Vet. App. 35, 39 (1993).  
This is because he has not stated he is satisfied with only 
receiving the temporary total rating (although, admittedly, 
he has previously explained this was his main objective 
in filing an appeal).

In June 2006, the Board remanded this case for additional 
development and consideration.  And in a November 2007 rating 
decision, on remand, the RO granted service connection for 
chronic synovitis of the left knee associated with the status 
post anterior cruciate ligament tear, postoperative 
arthroscopic repair, and assigned a separate 10 percent 
rating retroactively effective from February 6, 2002.  So the 
veteran now has separate ratings for his left knee 
disability.


FINDING OF FACT

The veteran's left knee disability is manifested by X-ray 
evidence of mild degenerative joint disease (i.e., arthritis) 
of the medial compartment, moderate to severe instability, 
and only slight resulting limitation of motion in this knee.  
There also are no current objective clinical indications of 
weakness, lack of endurance, or premature fatigue after 
repetitive use.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, as of October 5, 
2006, the criteria are met for a higher 30 percent rating for 
the veteran's left knee disability, in particular the 
component involving status post anterior cruciate ligament 
tear postoperative arthroscopic repair.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and Appeals Management Center (AMC) in March 2002, 
October 2002, December 2002, June 2006 and February 2007:  
(1) informed the veteran of the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; (3) informed him of the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with these requirements in Dingess when it sent 
a VCAA notice letter in June 2006, on remand, discussing the 
disability rating and downstream effective date elements of 
the claim and then went back and readjudicated the claim in 
the November 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
22 Vet. App. 37 (2008).  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.

In this case at hand, the Board finds that the AMC's June 
2006 notice letter, along with the SOC issued in April 2003 
and the SSOC issued in May 2005, comply with the Court's 
holding in Vazquez-Flores.  The SOC informed the veteran of 
the applicable rating criteria.  And, for example, the June 
2006 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected left knee 
disability has increased in severity.  This 
evidence may be a statement from you doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  
You may also submit statements from other 
individuals who are able to describe from their 
knowledge and personal observations in what manner 
your disability has become worse.

The Board also finds that the veteran has been advised of the 
need to submit additional evidence as indicated by the notice 
of disagreement (NOD) in July 2002 and his substantive appeal 
(VA Form 9) in May 2003.  These documents specifically 
contend that he has medical evidence in support of his claim 
showing a worsening of his service-connected left knee 
disability.  Moreover, in May 2008, his representative cited 
evidence allegedly supporting the claim for a higher 
evaluation under the relevant rating criteria.   Hence, the 
veteran's and his representative's statements concerning the 
worsening condition show an awareness (i.e., actual 
knowledge) of what is necessary to substantiate the claim.  
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The 
Board also notes that the veteran discussed how the worsening 
of his service-connected disability affected his daily 
activities and job during two of his VA examinations in April 
2002 and October 2006.

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  



VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations to determine the severity of his 
left knee disability.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

II.  Whether the Veteran is Entitled to a Rating Higher than 
20 Percent for his Left Knee Disability

Historically, the RO granted service connection for this 
disability in a November 1985 rating decision and assigned a 
20 percent rating under DC 5257 for a partial tear of the 
anterior cruciate ligament, retroactively effective from 
April 11, 1985.  And, as mentioned, the more recent May 2005 
RO decision granted a temporary 100 percent rating for this 
disability - effective September 17, 2001, based on surgical 
treatment (arthroscopy) requiring convalescence.  
See 38 C.F.R. § 4.30 ("paragraph 30").  As of November 1, 
2001, the prior 20 percent rating resumed.  The veteran has 
since continued to request a higher rating for his left knee 
disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
The even more recent November 2007 rating decision, on 
remand, granted service connection for chronic synovitis in 
this knee associated with the status post anterior cruciate 
ligament tear, postoperative arthroscopic repair, and 
assigned a separate 10 percent rating retroactively effective 
from February 6, 2002.  So the veteran now has separate 
ratings for his left knee disability.

Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in the 
veteran's favor.  38 C.F.R. § 4.3.  Also, VA must take into 
account the veteran's entire medical history and 
circumstances when determining the appropriate rating.  See 
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

Where an increase in a service-connected disability is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
But another recent Court decision held that, in determining 
the present level of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The RO already assigned what is tantamount to a "staged" 
rating by temporarily increasing the rating to 100 percent 
under 38 C.F.R. § 4.30.  However, the Board will also 
consider whether there are other occasions during the 
relevant time period at issue (both prior to and since the 
temporary total disability period) where the rating should 
increase.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

The Court has held that VA adjudicators must analyze any 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2007).  However, the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Normal range of motion in the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.



VA assigns an extraschedular evaluation if the case presents 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

VA has partly rated the veteran's left knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, for other 
impairment of the knee - specifically, recurrent subluxation 
or lateral instability.  VA assigns a 10 percent evaluation 
where the resulting disability is slight, a 20 percent 
evaluation for moderate disability, and 30 percent for severe 
disability.  38 C.F.R. § 4.71a, DC 5257.

In VAOPGCPREC 23-97, VA's General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, respectively, and 
that evaluation of a knee disability under both of these 
codes would not amount to pyramiding under 38 C.F.R. § 4.14 
(2007).  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate finding must be 
based on additional disability.

Here, though, the Board notes that, while the record shows X-
ray evidence of mild degenerative joint disease (arthritis) 
in July 2003, the AMC has already separately rated the 
resulting limitation of flexion of the veteran's left knee as 
10-percent disabling under DC 5260, when granting service 
connection for his associated chronic synovitis.  Hence, he 
cannot receive another separate rating under DC 5003 because 
he already is being separately compensated for the extent he 
has limitation of flexion - the same as if he received a 
separate rating under DC 5003.

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero-percent rating.

In VAOPGCPREC 9-04, (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), the General Counsel held that VA also may assign 
separate ratings for limitation of flexion and extension of 
the same knee.

DC 5261 provides for the evaluation of limitation of 
extension of the knee.  VA assigns a 0 percent rating when 
leg extension is 5 degrees.  VA assigns a 10 percent rating 
when the knee has extension of 10 degrees, and a 20 percent 
rating when it has 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation; extension limited 
to 30 degrees warrants a 40 percent evaluation; and a 50 
percent evaluation contemplates extension limited to 45 
degrees.

DCs 5256 (for ankylosis of the knee), 5262 (impairment of the 
tibia) and 5263 (for genu recurvatum) are not applicable 
because the medical evidence does not show the veteran has 
this type of impairment.  Ankylosis, incidentally, favorable 
or unfavorable, is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the veteran is able to 
move his left knee joint, by definition, it is not immobile 
so not ankylosed.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Analysis

VA furnished the veteran a compensation examination in 
October 2006, on remand, to determine the current severity of 
his left knee disability.  In a correction to the examiner's 
original opinion, this doctor noted that all references to 
the veteran's "right" knee should be changed to "left."  
The examiner reviewed the case file and noted the veteran's 
history of a meniscal injury to his left knee.  When 
examined, the veteran reported that he wears a medial 
unloading brace every day.  He also indicated that when he 
does not wear a brace his knee gives out on him.  He can walk 
without restrictions but cannot do any sporting activities.  
Going up and down steps aggravates this condition and causes 
pain.  In addition, he reported that he is gainfully employed 
as a mail carrier.  Objective findings indicated mild 
swelling of the left knee.  Range-of-motion testing exhibited 
125 degrees of flexion and 0 degrees of extension.  The 
examiner found a moderate degree of instability of the left 
knee and no evidence of footdrop.  This examiner diagnosed a 
meniscal injury with a cruciate ligament injury with 
instability of the knee moderate to severe in quality.  With 
respect to the DeLuca criteria, this examiner noted there was 
no significant history of flare-ups, and that there was no 
functional loss due to pain, fatigue or weakness after 
repetitive testing.

Since the veteran has normal extension, to 0 degrees, he 
cannot receive a separate rating under DC 5261 for limitation 
of extension - that is, apart from the existing separate 
rating he already has for the limitation of flexion in his 
left knee.  See again VAOPGCPREC 9-04, (Sept. 17, 2004), 69 
Fed. Reg. 59990 (2007).  His extension has always been to 0 
degrees, meaning full and completely normal, both when 
examined in April 2002 and more recently in October 2006.  
So, obviously, VA rates this normal extension as 
noncompensable (i.e., 0 percent) under DC 5261.

But resolving all reasonable doubt in his favor, the Board 
finds that the veteran's left knee disability warrants a 
higher 30 percent rating for the component rated under DC 
5257 because he has severe instability.  Although the VA 
examiner initially characterized this instability as 
moderate, this doctor diagnosed the veteran with a "cruciate 
ligament injury with instability of the knee moderate to 
severe in quality."  (Italics added for emphasis)  Hence, 
the evidence supports a higher 30 percent rating, which is 
the maximum rating under DC 5257.



One final point worth reiterating, the veteran already has 
what amounts to be a "staged" rating under Hart because the 
RO temporarily increased the rating to 100 percent under 38 
C.F.R. § 4.30, but resumed his 20 percent rating two months 
later.  And now, with the benefit of this decision, he has a 
higher 30 percent rating retroactively effective from October 
5, 2006 - the date of his most recent VA compensation 
examination indicating his meniscal injury with a cruciate 
ligament injury with instability is moderate to severe in 
quality.  There is no indication his rating should be staged 
further than this.

For these reasons and bases, the record supports assigning a 
higher 30 percent rating, but no greater, for the veteran's 
left knee disability (in particular, the component involving 
the status post anterior cruciate ligament tear, 
postoperative arthroscopic repair).

Extraschedular Consideration

Moreover, the veteran has not shown that his service-
connected left knee disability has caused marked interference 
with his employment, meaning above and beyond that 
contemplated by his current schedular rating.  Although he 
reported during an April 2002 VA examination that he had 
missed 45 days of work as a letter carrier for the U.S. 
Postal Service due to his left knee arthroscopic surgery in 
September 2001, the RO granted a temporary 100 percent rating 
for his convalescence.  And as of his last VA compensation 
examination in October 2006, he remained gainfully employed 
as a letter carrier.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  The 
veteran also has not shown his disability has necessitated 
frequent periods of hospitalization or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  He has not been frequently hospitalized on 
account of this condition.  Instead, except for his two 
surgeries, his evaluation and treatment has been primarily as 
an outpatient, not inpatient.  Consequently, the Board does 
not have to 


remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 30 percent rating is granted for a left knee 
disability (in particular, the component involving the status 
post anterior cruciate ligament tear, postoperative 
arthroscopic repair), subject to the laws and regulations 
governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


